PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.11,224,649		:	 
Kraemer-Kuehl et al.    			: 
Issue Date: January 18, 2022		:    ON PETITION FOR
Application No. 16/665,434   		: PATENT TERM ADJUSTMENT
Filing Date: October 28, 2019	      :	
Atty. Docket No.		: 
01-3343-US-1					:

This is a response to applicant’s “Request for Reconsideration of Patent Term Adjustment Under 37 C.F.R. 1.705(b)” filed March 18, 2022, requesting that the Office reconsider the patent term adjustment of 13 days. 

This decision is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).
	
On January 18, 2022, this patent issued with a patent term adjustment determination of 13 days.  

On March 18, 2022, patentee filed a “Request for Reconsideration of Patent Term Adjustment Under 37 C.F.R. 1.705(b)” seeking an adjustment of the determination to 13 days. However, this request did not include payment of the fee set forth in 37 CFR 1.18(e), or an authorization to charge a deposit account for the fee under 37 CFR 1.18(e). 

It is noted that 37 CFR 1.705(b) states, in pertinent part:

[a]ny request for reconsideration of the patent term adjustment indicated on the patent must be by way of an application for patent term adjustment filed no later than two months from the date the patent was granted. This two-month time period may be extended under the provisions of § 1.136(a). An application for patent term adjustment under this section must be accompanied by: 

(1) The fee set forth in § 1.18(e)…

The instant petition under 37 CFR 1.705(b) fails to comply with 37 CFR 1.705(b)(1) in that the fee under 37 CFR 1.18(e) was not paid upon the filing of the petition and no authorization to charge a deposit account for the fee under 37 CFR 1.18(e) was present the disposition of the petition. The petition under 37 CFR 1.705(b) is dismissed, accordingly.

Applicant may consider filing a petition under 37 CFR 1.705(b) with the necessary extension of time under 37 CFR 1.136(a) to request redetermination of the patent term adjustment. Applicant is reminded that the petition under 37 CFR 1.705(b) must be filed within two months of the date of issuance of the patent, with extensions of time under 37 CFR 1.136(a) available up to five months beyond the two months given.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET